LEIGH M. CLARK, Retired Circuit Judge.
This appeal from a judgment of conviction of burglary in the third degree and a sentence as an habitual felony offender is without merit as to the judgment of conviction.
As to the sentence to fifteen years’ imprisonment, we conclude that by reason *143of any mistaken view, which the transcript suggests but does not conclusively show, that such was the minimum sentence, instead of ten years as prescribed by Alabama Criminal Code 13A-5-9(b)(l) in conjunction with § 13A-5-6(a)(l) and § 13A-7-7(b), the cause is conditionally remanded to the trial court for the trial judge to determine, with or without a hearing, at his election, whether the sentence should be reduced to a term not less than ten years. If the trial judge determines that the sentence should be reduced to a term not less than ten years, the trial court is directed to amend the term of the sentence accordingly.
The foregoing opinion was prepared by Retired Circuit Judge LEIGH M. CLARK, serving as a judge of this Court under the provisions of § 6.10 of the Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
JUDGMENT OF CONVICTION AFFIRMED; REMANDED CONDITIONALLY WITH DIRECTIONS AS TO SENTENCE.
All the Judges concur.